Citation Nr: 0310531
Decision Date: 05/30/03	Archive Date: 08/07/03

Citation Nr: 0310531	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-00 617	)	DATE MAY 30, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the rating decision of December 1973 was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death.

2.  Entitlement to an earlier effective date for dependency 
and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  He died in August 1973.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In November 2001, the Board 
remanded the appellant's claim for further adjudication.  
Having been completed, the RO returned the case to the Board.


FINDINGS OF FACT

1.  The Board promulgated a decision in this case on July 16, 
2002.

2.  Prior to the issuance of the Board's decision, the 
appellant requested to be rescheduled for a videoconference 
hearing before the Board.

3.  The appellant appeared for a videoconference hearing 
before the Board in January 2003.


CONCLUSION OF LAW

The Board denied the appellant due process of law in its July 
16, 2002 decision, and therefore, the July 16, 2002 decision 
is vacated.  38 C.F.R. § 20.904(a)(3)(2002).


VACATUR

In August 2001, the appellant testified before a Member of 
the Board who is no longer employed by the Board.  In May 
2002, a letter was sent to the appellant at her address of 
record, informing her that she had the right to an additional 
Board hearing.  On July 15, 2002, the Board received the 
appellant's request for another hearing.  However, a Board 
decision was issued on July 16, 2002.

Subsequently, a videoconference hearing was scheduled for 
September 30, 2002.  Pursuant to a Report of Contact, the 
appellant contacted the RO that same day and requested that 
her hearing be rescheduled due to transportation 
difficulties.  In October 2002, the Board granted the 
appellant's motion to reschedule her hearing.  The veteran 
appeared for a videoconference hearing in January 2003.  
Based upon the above facts, the Board finds that its July 16, 
2002 decision must be vacated in order to permit 
consideration of the appellant's hearing testimony.




ORDER

The Board's July 16, 2002 decision in the above-captioned 
appeal is vacated.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0207908	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  01-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether the rating decision of December 1973, was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death. 

2. Entitlement to an earlier effective date for dependency 
and indemnity compensation (DIC) benefits.



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  The veteran died in August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
cause of the veteran's death effective March 29, 2000.

In August 2001, the appellant testified before a member of 
the Board that is no longer employed by the Board. A May 2002 
letter was sent to the appellant at the address of record, 
informing her that she had the right to an additional Board 
hearing. The letter was not returned as undeliverable.  The 
appellant failed to respond. Therefore, the Board shall make 
a decision based on the appellate record as it is, to include 
a complete transcript of the August 2001 hearing.

In November 2001, the Board remanded the appellant's claim 
for further adjudication. Having been completed, the matter 
is again before the Board and ready for appellate 
disposition.

In a November 2000 statement, the appellant requested a 
waiver of overpayment. The matter has not yet been 
adjudicated by the RO and as such, is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran died in August 1973, of idiopathic 
cardiomyopathy. 

3.  In a December 1973 rating decision, the RO denied service 
connection for the cause of the veteran's death. 

4. The December 1973 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.

5. Through her representative, the appellant filed an 
informal claim to reopen a claim of entitlement to DIC 
benefits in March 2000.

6. DIC benefits were granted by a June 2000 rating decision.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied service 
connection for the cause of the veteran's death was not 
clearly and unmistakably erroneous. 38 U.S.C. § 7105 (2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2001).

2.  The requirements for an earlier effective date for a 
grant of service connection for DIC benefits, have not been 
met. 38 U.S.C. §§ 5103, 5103A, 5107(b), 5108, 5110, 7105 
(2002); 38 C.F.R. §§ 3.102, 3.400, 20.302, 20.1103 (2001); 66 
Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102, 3.159); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the veteran's claim on 
appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA.  
Service medical records, private medical records, and records 
from the Chief Medical Examiner's Office in Oklahoma have 
been obtained and associated with the claims folder. 
Additionally, the appellant presented testimony in an August 
2001 videoconference hearing.  There is no indication that 
there are any outstanding relevant documents or records that 
have not already been obtained or sufficiently addressed by 
relevant medical examiners in opinions that are already of 
record.  Finally, the appellant has been placed on notice of 
the law and regulations pertinent to her claims and further 
notice of this information would be both redundant and 
unnecessary.


I. Whether the rating decision of December 1973, was clearly 
and unmistakably erroneous in not granting service connection 
for the cause of the veteran's death. 

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. See 38 C.F.R. § 3.105(a). 
The question of whether clear and unmistakable error is 
present in a prior determination is analyzed under a three-
pronged test. First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied. Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made." Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error. "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable." 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
at 313). The Court has defined clear and unmistakable error 
as administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). 
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error. See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

Historically, in a February 1969 rating decision, the veteran 
was granted service connection with a 100 percent disability 
rating from January 1969 for: brain disease due to trauma 
with incomplete paralysis all radicular groups, right; 
incomplete paralysis sciatic and femoral nerves, right 
bilateral; and loss of skull.  In August 1969, he was granted 
the following service-connected disabilities effective 
January 1969: 100 percent for loss of use of both feet, 
secondary to brain trauma; 50 percent for loss of skull, 
traumatic; 30 percent for chronic brain syndrome, due to 
trauma; and 20 percent for paralysis, right upper extremity, 
incomplete, mild. The ratings were in effect at the time of 
the veteran's death in August 1973.

In the appellant's August 1973 Application for DIC or Death 
Pension by Widow, she claimed that the veteran's cause of 
death, idiopathic cardiomyopathy, was due to service.  In a 
December 1973 rating decision, service connection for the 
cause of the veteran's death was denied because the service-
connected disabilities were not shown to have been the cause 
of death nor to have materially contributed to or hastened 
the veteran's death.  The rating decision was based in part 
on the ratings then in effect, the veteran's death 
certificate, and a Report of Investigation by the Medical 
Examiner.  The appellant was notified of the decision and her 
appellate rights in a January 1974 letter. The appellant did 
not appeal the determination and as such, the December 1973 
decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.302.

In connection with her reopened claim for DIC benefits, the 
appellant submitted a May 2000 statement from Dr. M.C., which 
stated that she had reviewed the veteran's medical records 
and concluded, "it was more likely than not that [the 
veteran's] death of a cardio-respiratroy arrest was probably 
attributed to his clinical condition."  Service connection 
for the cause of the veteran's death was granted in a June 
2000 rating decision based on the aforementioned medical 
opinion. The opinion was received in May 2000 and was not 
previously of record.

The Board has carefully considered the applicable law and the 
evidence of record at the time of the December 1973 rating 
decision, and finds that the appellant's contention regarding 
the assignment of clear and unmistakable error is without 
merit.  The appellant's principal contention relative to the 
December 1973 rating decision is that the RO had the 
opportunity to come to the same decision, i.e. granting 
service connection for the cause of the veteran's death, 
based on the evidence then of record.  

The Board finds the appellant's argument flawed in that 
entitlement did not arise until a medical nexus opinion was 
provided relating the cause of the veteran's death to his 
service-connected disabilities.  This evidence was only 
recently added to the veteran's claims folder and was not of 
record at the time of the December 1973 decision.  Thus, the 
Board finds that there was no clear and unmistakable error 
with respect to application of statutory or regulatory 
provisions. The appellant has not met the relevant burden, 
and, therefore, the December 1973 rating decision did not 
involve clear and unmistakable error and is final.

II. Entitlement to an earlier effective date for dependency 
and indemnity compensation (DIC) benefits.

As noted previously, in a December 1973 rating decision, the 
RO denied the appellant's claim for DIC benefits on the basis 
that the cause of the veteran's death was not caused by nor 
materially contributed to or hastened by the veteran's 
service-connected disabilities. The appellant did not appeal 
the December 1973 RO decision, and it became final. 38 U.S.C. 
§ 7105.

At various points, the appellant attempted to reopen her 
claim for DIC benefits.  In September 1998, the appellant 
submitted VA Form 21-534, Application for DIC Benefits. An 
October 1998 RO decision found that the appellant's claim 
remained denied. The appellant did not appeal, and the 
decision became final. Id.

In March 2000, the appellant's representative filed an 
informal claim to reopen her claim for DIC benefits.  The 
appellant submitted a VA Form 21-4138, Statement in Support 
of Claim, dated in April 2000, which also requested that her 
claim for DIC benefits be granted.  Service connection for 
the cause of the veteran's death was granted in a June 2000 
rating decision, effective March 29, 2000, the date of the 
appellant's informal claim. Entitlement to the benefit was 
based on a May 2000 statement of Dr. M.C., which showed that 
the contributory cause of death, idiopathic cardiomyopathy, 
was related to the veteran's service connected conditions.

The appellant argues that the effective date of service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, August 1973. See 38 U.S.C. § 
5101(b)(1) (claim for death pension shall be considered claim 
for DIC).  According to the law, except as provided 
otherwise, the effective date of an award of DIC based on a 
claim reopened after a final disallowance "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 U.S.C. 
§ 5110(a); see also 38 C.F.R. § 3.400. The implementing 
regulation provides that, for a reopened claim after final 
adjudication, the effective date is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).  Under this 
provision, the effective date assigned for the award of DIC 
in this case could be no earlier than March 29, 2000, because 
that was the date of the appellant's informal claim to reopen 
her claim for DIC.

The Board concludes that the RO assigned the correct 
effective date for payment of DIC in this case. The law, and 
not the evidence, is dispositive of the outcome of this case. 
As a matter of law, there is no entitlement to an earlier 
effective date for payment of DIC benefits, and the 
appellant's claim must be denied. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDERS

As a matter of law, there was no clear and unmistakable error 
in the December 1973 rating decision, and the claim is 
denied.

Payment of dependency and indemnity compensation (DIC) from 
an effective date earlier than March 29, 2000, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

310442330     030702    1265474    03-14634

Citation Nr: 0314634	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  03-17 473	)	DATE JUL 02, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


VACATUR

On April 8, 2003, the Board entered a final decision in this 
appeal.  The veteran had submitted additional evidence 
directly to the RO with a waiver of regional office 
consideration.  The RO did not forward this evidence to the 
Board before the decision was dispatched, and it was not 
associated with the claims file at the time the Board made 
its decision.  There is no indication that the veteran has 
filed a notice of appeal with the U.S. Court of Appeals for 
Veterans Claims.  Accordingly, in order to assure due 
process, the Board will vacate the April 8, 2003, decision in 
the instant appeal pursuant to 38 C.F.R. § 20.904 and issue a 
new decision that follows in its place.


ORDER

The Board decision of April 8, 2003, in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.





Citation Nr: 0306715	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-24 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active service from December 1972 to October 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim.  


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD)or an acquired psychiatric disorder that is related to 
her active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post- traumatic 
stress disorder (PTSD), was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in February 2001 which informed her of 
what evidence VA had received for her claim and which also 
listed what evidence VA still needed from her in order to 
substantiate her claim.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid her claim or that might be pertinent to the basis for the 
denial of this claim.  The supplemental statement of the case 
(SSOC), issued in September 2002, informed her that, provided 
certain criteria were met, VA would make reasonable efforts 
to help her to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Here, the RO sent the veteran a sexual 
assault development letter in July 2000, requesting that she 
complete an enclosed questionnaire concerning the alleged 
rape that occurred to her during service.  In addition, the 
RO sent letters to Dr. Albert Brandon and Dr. Hewey Hood in 
May and August 2001, requesting that they furnish to VA all 
treatment records regarding the veteran.  Still another 
letter was sent to Dr. Brandon in March 2002.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

		II.  Acquired Psychiatric Disorder, to Include PTSD

The veteran asserts that she has an acquired psychiatric 
disorder, to include PTSD, as a result of her service.  She 
alleges that she was raped by three men while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  Personality 
disorders are not diseases or disabilities for compensation 
purposes.  38 C.F.R. § 4.9. 

The veteran's service medical records (SMR's) are negative 
for a diagnosis of a psychiatric disorder.  A Mental Hygiene 
Consultation Service Report, dated in February 1973, also 
showed no psychiatric diagnosis.  This was conducted in 
conjunction with an administrative separation proceeding.  
SMR's do show that, three days prior, the veteran sought 
medical attention for an alleged rape and two days later was 
treated for an apparent suicide gesture, in which she slashed 
her wrists.  The physical examination for the rape revealed 
no evidence of forced brutality or forced penetration.  There 
were spermatozoa in her vagina.  Records from the U.S. Army 
Crime Records Center show that she filed a claim stating that 
three men raped her.  However, at the conclusion of a sworn 
statement she stated that nothing had happened, that she had 
not been raped.  The investigation was concluded as 
unfounded.    

Post-service medical evidence includes private medical 
records, a lay statement from her then husband, in which he 
asserted that the veteran was a "totally different person" 
after the alleged in-service rape, VA treatment records, a VA 
examination report dated in December 2000, the veteran's 
statement's, and a transcript from a personal hearing held at 
the Nashville, Tennessee, RO, dated in February 2002.        

VA treatment records first show a psychiatric diagnosis in 
February 1998.  She was listed as suffering from alcohol 
abuse, anxiety disorder, borderline personality disorder, 
and was subsequently diagnosed with, inter alia, bipolar 
disorder and adjustment disorder with mixed emotions.  VA 
treatment records from 2000 show that treating doctors 
assigned diagnoses ranging from "PTSD, chronic" to 
provisional or delayed diagnoses of PTSD, including those 
stating "rule out PTSD".  A report, dated in February 
2001, listed a diagnosis of PTSD, chronic, but stated that 
it was based on the veteran's report of symptoms.  Letters 
from Dr. Brandon and Dr. Hood in 2000 both list the veteran 
as suffering from manic depression.  Treatment records from 
Dr. Brandon, a family practitioner, listed a diagnosis of 
PTSD in March 2001.  

The veteran submitted to a VA examination in December 2000, 
which included a longitudinal review of the claims file (C-
file) by the examiner.  The examiner reviewed the SMR's, U.S. 
Army Crime Reports, and post-service VA and private treatment 
records, conducted an interview of the veteran, and included 
summaries of the records contained in the C-file in his 
examination report.      

Upon examination, no abnormal motor movements noted.  Her 
mood was very tense and her affect was appropriate to 
content.  No speech pathology was noted, but the examiner 
noted that she reported hearing voices inside her head.  The 
examiner stated that it was doubtful that she had ever been 
psychotic.  No other type perceptual distortion was noted and 
no delusional material could be uncovered or elicited.  Her 
thinking was linear: goal-directed, relevant and logical.  
The examiner stated that the veteran was found to be in good 
contact with reality, fully oriented, and alert.  He further 
noted that she was found to be "motivated by intent to gain 
monetary benefits from the VA."  In the clinical interview, 
the examiner reported not being able to detect memory 
deficits in any sphere, although her concentration and 
calculation were poor.  She denied any present suicidal or 
homicidal ideas and impulses.  It was reported that the 
veteran described depressive features such as crying spells, 
poor concentration, reduced general motivation, anhedonia, 
feelings of hopelessness and uselessness, emptiness, fatigue, 
hypersomnia, fluctuating diarrhea and constipation, 
tachycardia, irritability, and personal devaluation.  

The examiner stated that the veteran did not show or relate 
PTSD symptoms.  There was no startle response, 
hypervigilance, flashbacks, intrusive thoughts, no documented 
nightmares or dreams, or persistent avoidance of stimuli 
which could be associated with the alleged trauma.  He stated 
that her difficulties began early in life.  He remarked that 
she did relay a litany of PTSD symptoms as if she were 
"reading from a checklist".  The examiner stated that when 
he asked how she could be so effective in isolating various 
pre-service abuses, which were summarized in the report, and 
forgetting about them and not doing the same with her 
experiences during service, she had no answer.  He stated 
that he suspected that compensation played a vital role.   

The DSM-IV diagnoses listed by the examiner were as follows: 
AXIS I , alcohol dependence, in early, full remission; and 
AXIS II, borderline personality disorder, with depression, 
moderate to severe.  The examiner concluded the examination 
report by stating:

[The veteran's] history denotes 
maladaptive patterns of behavior 
which began early on with running 
away form home, promiscuity ending 
in pregnancy at age 16, early 
emotional and physical abuse, and a 
successive number of relationships 
which proved to be untenable, 
including 10 marriages.  
Experiences in active duty may have 
been less than rewarding, but are 
not the cause of her present 
pathology.  Alcohol and tobacco 
abuse also did not result from 
active duty experiences.  

The Board notes that the veteran submitted a statement, 
dated in January 2002, in which she requested another 
examination.  Specifically, she stated that the December 
2000 examination was incomplete because VA was not at that 
time considering PTSD and that it did not appear that an 
opinion on PTSD was requested.  In fact, the examination 
report was titled a PTSD examination and did indeed discuss 
her PTSD claim extensively.  The Board, therefore, finds 
that the veteran's allegation is unfounded.  

Despite the veteran's claim that she suffers from PTSD as a 
result of an in-service rape, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  The Board finds that the December 2000 VA 
examination report is highly probative evidence which shows 
that the veteran does not have PTSD.  It is important to note 
that this examination was based on a comprehensive review of 
the veteran's claims file.    

In reaching this decision, the Board has considered the 
scattered diagnoses of PTSD found in the VA outpatient 
treatment reports.  However, the probative value of this 
evidence is weakened by the fact that her PTSD diagnoses are 
not shown to have been based on a full review of the claims 
file or any other detailed and reliable history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In fact, as stated above, one 
diagnosis specifically stated that it was based upon the 
veteran's report of her symptoms.  This evidence is 
outweighed by the previously discussed evidence which shows 
that the veteran does not have PTSD.  As the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
service connection for PTSD must be denied.  

In arriving at this decision, consideration has been given to 
the claimed stressor and the provisions of 38 C.F.R. 
§ 3.304(f) in reference to personal assault cases.  However, 
since the veteran does not have PTSD, the issue of whether 
the veteran was exposed to a stressor is not material as it 
is a "downstream" issue and will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The Board finds that service connection for an acquired 
psychiatric disorder other than PTSD is not warranted. The 
veteran's service medical records covering her active duty 
service do not show complaints, treatment or a diagnosis 
involving psychiatric symptoms.  Additionally, as is stated 
previously, a Mental Hygiene Consultation Service Report 
conducted shortly before separation from service was negative 
for a psychiatric diagnosis.  Given the foregoing, the Board 
finds that an acquired psychiatric disorder is not shown 
during active duty service.  See 38 C.F.R. § 3.303.

As is stated above, the December 2000 examination report did 
not diagnose an acquired psychiatric disorder and, therefore, 
the claim must be denied.  See Gilpin, supra.  Alternatively, 
assuming arguendo that the VA treatment records and private 
medical records constitute proof of a diagnosed acquired 
psychiatric disorder, the first medical evidence in the 
claims file of an acquired psychiatric disorder appears in 
1998, approximately two and one-half decades after separation 
from service.  This lengthy period of time without treatment 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence of record which links an acquired 
psychiatric disorder to the veteran's service.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for an acquired psychiatric condition must be denied.

The Board has considered the written and oral testimony of 
the veteran.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis.  The veteran, untrained in the fields of 
medicine and/or psychiatry, is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board has determined that service connection for an 
acquired psychiatric disorder, to include PTSD is not 
warranted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

